
	

113 S2786 IS: Corporate Inverters Earnings Stripping Reform Act of 2014
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2786
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2014
			Mr. Schumer (for himself, Mr. Durbin, Mr. Brown, Mr. Coons, Mr. Rockefeller, Ms. Stabenow, Mr. Cardin, Mr. Reed, Mr. Menendez, Mr. Markey, Mr. Merkley, Ms. Baldwin, Mr. Levin, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent earnings stripping of domestic corporations
			 which are members of a worldwide group of corporations which includes an
			 inverted corporation and to require agreements with respect to certain
			 related party transactions with those members.
	
	1.Short titleThis Act may be cited as the Corporate Inverters Earnings Stripping Reform Act of 2014.2.Additional rules related to inverted corporations(a)In generalSection 7874 of the Internal Revenue Code of 1986 is amended by redesignating subsection (g) as
			 subsection (h) and by inserting after subsection (f) the following new
			 subsection:
						(g)
						Special rules applicable to earnings stripping and related party transactions
							(1)
							Modifications of limitation on interest deduction
							(A)In generalIn the case of any additional limitation year of a corporation which is an applicable entity,
			 section 163(j) shall be applied with the modifications
			 described in subparagraph (B).(B)Modifications for additional limitation yearsFor purposes of subparagraph (A), the modifications described in this subparagraph are as follows:
								(i)No carryoverNo carryforward to any other taxable year shall be allowed under section 163(j)(1)(B) for interest
			 paid or accrued during any additional limitation year with respect to
			 which a deduction was disallowed to the corporation under section 163(j).
									(ii)
									Rules for determining whether interest limitation rules applyIn applying section 163(j)(2) to determine whether section 163(j) applies to the corporation for
			 any additional limitation year—(I)subparagraph (A)(ii) shall be disregarded, and(II)subparagraph (B)(i)(II) shall be applied by substituting 25 percent of the adjusted taxable income of the corporation for the sum of 50 percent of the adjusted taxable income of the corporation plus any excess limitation
			 carryforward under clause (ii) for purposes of determining the corporation's excess interest expense for the year.(C)Additional limitation yearFor purposes of this paragraph, the term additional limitation year means, with respect to any corporation which is an applicable entity, any taxable year beginning
			 on or after the first day of the later of the corporation's—(i)first taxable year beginning on or after the date of enactment of this subparagraph, or(ii)first taxable year for which the corporation is an applicable entity.
							(2)
							Annual application for agreements on return positions
							
								(A)
								In general
								Each applicable entity shall file with the Secretary an application
			 for an approval agreement under subparagraph (C) for each approval year.
			 Such application shall
			 be filed at such time and manner, and shall contain such information, as
			 the Secretary may prescribe.
								(B)
								Failures to comply
								If an applicable entity fails to file an application under subparagraph (A), or the approval
			 agreement does
			 not contain the necessary provisions described in subparagraph (C), for
			 any taxable year, then
			 for such taxable year—
								
									(i)
									there shall not be allowed any deduction, or addition to basis or cost of goods sold, for amounts
			 paid or incurred, or losses incurred, by reason of a transaction between
			 the entity and a foreign related person,
								
									(ii)
									any transfer or license of intangible property (as defined in section 936(h)(3)(B)) between the
			 entity and a foreign related person shall be disregarded, and
								
									(iii)
									any cost-sharing arrangement between the entity and a foreign related person shall be
			 disregarded.
								
								(C)
								Approval agreement
								For purposes of subparagraph (A), the term approval agreement means a prefiling, advance pricing, or other agreement specified by the Secretary which contains
			 such provisions as the Secretary determines necessary to ensure that the
			 requirements of sections 163(j), 267(a)(3), 367, 482, and 845, and any
			 other
			 provision of this title applicable to transactions between related persons
			 and specified by the Secretary, are met.(D)Approval yearFor purposes of this paragraph,  the term approval year means, with respect to any applicable entity, any taxable year beginning on or after the date of
			 enactment of this subparagraph if such taxable year is within the
			 10-taxable-year period beginning with the first taxable year for which the
			 entity is an applicable entity.(3)Applicable entityFor purposes of this subsection—(A)In generalThe term applicable entity means any corporation which is a member of an expanded
			 affiliated group
			 which includes an entity which—(i)is a surrogate foreign corporation, determined by applying subsection (a)(2)(B)—(I)by substituting more than 50 percent for at least 60 percent in clause (ii) thereof,(II)by substituting before, on, or after for after in clause (i) thereof, and(III)by disregarding the matter following clause (iii) thereof, and(ii)is not treated as a domestic corporation by reason of subsection (b).(B)Special rule for inclusion of noncorporate entitiesFor purposes of subparagraph (A), a partnership or other entity (other than a corporation) shall be
			 treated as a member of an expanded affiliated group if such entity
			 controls (as determined under section 954(d)(3)), or is controlled by (as
			 so determined), members of such group (including any entity treated as a
			 member of such group by reason of this sentence)..(b)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the
			 date
			 of enactment of this Act.
			
